     Case 2:19-cr-00215-TOR     ECF No. 526    filed 06/09/21   PageID.2318 Page 1 of 17




     Joseph H. Harrington
 1
     Acting United States Attorney
 2   Eastern District of Washington
     Ann T. Wick
 3
     Assistant United States Attorney
 4   Post Office Box 1494
     Spokane, WA 99210-1494
 5
     Telephone: (509) 353-2767
 6
                             UNITED STATES DISTRICT
 7
                    FOR THE EASTERN DISTRICT OF WASHINGTON
 8
        UNITED STATES OF AMERICA,
 9
                                                       Case No.: 2:19-CR-00215-TOR-2
10                               Plaintiff,
11
                      vs.                              GOVERNMENT’S
12                                                     SENTENCING MEMORANDUM
13
        JONNY SHINEFLEW,

14                               Defendant.
15
           Plaintiff, United States of America, by and through Joseph H. Harrington,
16

17 Acting United States Attorney for the Eastern District of Washington, and Ann T.

18 Wick, Assistant United States Attorney for the Eastern District of Washington,

19
     submits the following memorandum setting forth the government’s position at
20

21 sentencing. The government recommends that the Court sentence the defendant to 24

22 months on Count 41, consecutive to a term of imprisonment of 120 months for Counts

23
     1 and 38, all followed by a five-year term of supervised release.
24

25

26

27

28 GOVERNMENT’S SENTENCING MEMORANDUM - 1
     Case 2:19-cr-00215-TOR    ECF No. 526    filed 06/09/21   PageID.2319 Page 2 of 17




                                       BACKGROUND
 1

 2         Defendant Jonny Shineflew is being sentenced for his role in a 10-defendant
 3
     bank fraud conspiracy. Defendant pleaded guilty to Conspiracy to Commit Bank
 4
     Fraud (Count 1), Mail Theft (Count 38), and Aggravated Identity Theft (Count 41),
 5

 6 pursuant to a written plea agreement, wherein the government and Defendant agreed

 7
     to recommend a five-year term of supervised release, and Defendant agreed to pay
 8
     restitution in the amount of $29,453.15 and a money judgment in the amount of
 9

10 $8,831.80. ECF No. 476. The parties are free to recommend any legal term of

11
     imprisonment and fine. Id.
12

13
            Both parties objected to the Presentence Investigation Report (PSR). The

14 government objected to the PSR’s loss calculation and lack of role adjustment. ECF

15
     No. 517. Defendant objected to a two-level enhancement applied for the offense
16

17 involving over 10 victims and to the PSR not identifying U.S.S.G. § 5K2.23 as a

18 potential basis for a downward departure. ECF No. 516. Defendant also objected to a

19
     factual representation regarding the circumstances of his reported ADHD diagnosis.
20

21 Id. Subsequent to the government’s objection regarding loss, Defendant filed a

22 belated objection to the PSR’s loss calculations, as well as to a factual representation

23
     regarding the seed company checks discussed in greater detail below and in the
24

25 government’s Objection. ECF No. 518.

26

27

28 GOVERNMENT’S SENTENCING MEMORANDUM - 2
     Case 2:19-cr-00215-TOR       ECF No. 526   filed 06/09/21   PageID.2320 Page 3 of 17




           The government submits that its objections should be sustained. The
 1

 2 government further submits that Defendant’s objections as to loss amount and victim

 3
     count should be overruled.
 4
                                      LEGAL ANALYSIS
 5

 6         The Ninth Circuit has set forth a basic framework which the district courts
 7
     should follow in compliance with the Supreme Court's ruling in United States v.
 8
     Booker, 543 U.S. 220 (2005):
 9

10         (1)   Courts are to begin all sentencing proceedings by correctly determining
11
                 the applicable sentencing guidelines range, precisely as they would have
                 before Booker.
12

13
           (2)   Courts should then consider the § 3553(a) factors to decide if they
                 support the sentence suggested by the parties. Courts may not presume
14               that the guidelines range is reasonable. Nor should the guidelines factors
15
                 be given more or less weight than any other. They are simply to be
                 treated as one factor among the § 3553(a) factors that are to be taken into
16               account in arriving at an appropriate sentence.
17
           (3)   If a court decides that a sentence outside the guidelines is warranted, then
18               it must consider the extent of the deviation and ensure that the
19               justification is sufficiently compelling to support the degree of the
                 variance.
20

21         (4)   Courts must explain the selected sentence sufficiently to permit
                 meaningful appellate review.
22

23         United States v. Carty, 520 F.3d 984, 991-92 (9th Cir. 2008).

24

25

26

27

28 GOVERNMENT’S SENTENCING MEMORANDUM - 3
     Case 2:19-cr-00215-TOR    ECF No. 526    filed 06/09/21   PageID.2321 Page 4 of 17




                              SENTENCING CALCULATION
 1

 2           I.   Statutory Maximum and Minimum Sentence
 3
           For the defendant’s conviction for conspiracy to commit bank fraud, the Court
 4
     may impose a term of imprisonment of up to 30 years, a fine of up to $1,000,000 or
 5

 6 double gross proceeds, a term of supervised release of up to five years, and a special

 7
     assessment of $100. PSR ¶ 247.
 8
           For the defendant’s conviction for mail theft, the Court may impose a term of
 9

10 imprisonment of up to five years, a fine of up to $250,000, a term of supervised

11
     release of up to three years, and a $100 special assessment. PSR ¶ 247.
12

13
           For the defendant’s conviction for aggravated identity theft, the Court must

14 impose a minimum term of imprisonment of two years, consecutive to any other

15
     sentence, and may impose a fine of up to $250,000, a term of supervised release of up
16

17 to one year, and a $100 special assessment. PSR ¶ 247.

18          II.   United States Sentencing Guidelines Calculation
19
           “As a matter of administration and to secure nationwide consistency, the
20

21 Guidelines should be the starting point and the initial benchmark.” Gall v. United

22 States, 552 U.S. 38, 49 (2007).

23
                  A.    Offense Level Calculation
24

25         The PSR incorrectly calculated the defendant’s total offense level as 13. PSR

26 ¶ 60. This calculation is based on a loss amount of $20,201.48, between $15,000 and

27

28 GOVERNMENT’S SENTENCING MEMORANDUM - 4
     Case 2:19-cr-00215-TOR      ECF No. 526     filed 06/09/21   PageID.2322 Page 5 of 17




     $40,000 (PSR ¶ 51) and does not include an enhancement for Defendant’s supervisory
 1

 2 role in the offense pursuant to U.S.S.G.§3B1.1(b). The government objected on these

 3
     grounds. ECF No. 517. Defendant also objected to loss (ECF No. 518), as well as to
 4
     a two-level enhancement for Defendant’s offense involving 10 or more victims under
 5

 6 U.S.S.G. §2B1.1(b)(2)(A). ECF No. 516.

 7
           1. 12 levels should be added due to Defendant’s intended loss of
 8            $489,983.83.
 9
           The government submits that the loss amount in this case should be based on
10

11
     Defendant’s intended loss of $489,983.83, pursuant to U.S.S.G. §2B1.1. ECF No.

12 517. This is because the Guidelines Commentary directs that the greater of intended

13
     loss or actual loss is to be used to calculate the offense level. §2B1.1 n.3(A). See
14

15
     United States v. Cingari, 952 F.3d 1301, 1308 (11th Cir.), cert. denied, 141 S. Ct. 835,

16 208 L. Ed. 2d 409 (2020) (“To properly interpret the Sentencing Guidelines, we begin

17
     with the language of the Guidelines, considering both the Guidelines and the
18

19 commentary.”) (internal citation omitted). “T]he guideline and the commentary must

20 be read together, because the commentary may interpret the guideline or explain how

21
     it is to be applied.” Id. (internal citation and quotation omitted).
22

23         Defendant counters that this Commentary should be ignored, because the term

24 “loss” in §2B1.1 is unambiguous. ECF No. 519. However, Defendant’s objection

25
     ignores, inter alia, U.S.S.G.§1B1.7: “The Commentary that accompanies the
26

27 guideline sections may serve a number of purposes. First, it may interpret the

28 GOVERNMENT’S SENTENCING MEMORANDUM - 5
     Case 2:19-cr-00215-TOR      ECF No. 526    filed 06/09/21   PageID.2323 Page 6 of 17




     guideline or explain how it is to be applied. Failure to follow such commentary could
 1

 2 constitute an incorrect application of the guidelines, subjecting the sentence to

 3
     possible reversal on appeal.” U.S.S.G. §1B1.7 (citing 18 U.S.C. § 3742).
 4
     “[C]ommentary explains the guidelines and provides concrete guidance as to how
 5

 6 even unambiguous guidelines are to be applied in practice.” Stinson v. U.S., 508 U.S.

 7
     36, 44 (1993). Commentary is binding on courts unless it violates the Constitution or
 8
     a federal statute, or is plainly erroneous or inconsistent with the Guideline at issue.
 9

10 Stinson, at 45-47.

11
           The government’s reply to Defendant’s position is set forth in greater detail in
12

13
     ECF No. 525, and is incorporated herein. The bottom line is that Guidelines

14 Commentary, including that which defines actual and intended loss, is authoritative

15
     and binding on this Court. Kisor v. Wilkie, 139 S.Ct. 2400 (2019) did not change this
16

17 rule. Moreover, if the Supreme Court had meant for Kisor to change this rule, it could

18 have granted certiorari in Cingari; it did not. 141 S.Ct. 835 (Mem), 208 L.Ed.2d 409

19
     (2020). Thus, this Court is to look to the definition of loss in the Commentary to
20

21 determine Defendant’s offense level and apply the greater of actual or intended loss.

22 §2B1.1 n.3(A).

23
           The government submits that the correct enhancement for loss in this case is 12
24

25 levels, pursuant to §2B1.1(b)(1)(G), based on an intended loss between $250,000 and

26 $550,000.

27

28 GOVERNMENT’S SENTENCING MEMORANDUM - 6
     Case 2:19-cr-00215-TOR     ECF No. 526    filed 06/09/21   PageID.2324 Page 7 of 17




           2. Three levels should be added as a role adjustment.
 1

 2         Pursuant to U.S.S.G.§3B1.1(b), three levels should be added for Defendant’s
 3
     supervisory role in his crimes of conviction. A three-level increase is warranted
 4
     where a defendant is a manager or supervisor and the criminal activity involved five
 5

 6 or more participants or was otherwise extensive. Id. To summarize the government’s

 7
     argument set forth in more detail at ECF No. 517 and incorporated herein: there were
 8
     10 co-defendants involved, the criminal activity was extensive, there were agreements
 9

10 to split the proceeds amongst the co-conspirators depending on their participation in

11
     the scheme, and various aspects of the conspiracy were directly supervised by
12

13
     Defendant, such as with Co-Defendant Pilon and Co-Defendant Tabitha Shineflew.

14 Defendant also exercised control over Co-Defendants Bordelon and Johnston.

15
           3. The PSR correctly added two levels for the number of victims.
16

17         U.S.S.G. §2B1.1(b)(2)(A) provides that two levels should be added where “the

18 offense” “involved 10 or more victims.” A “victim” includes, inter alia, any person,

19
     corporation, and company who “sustained any part of the actual loss determined under
20

21 [§2B1.1](b)(1).” §2B1.1 n.1. Further:

22         In a case in which undelivered United States mail was taken, or the
23         taking of such item was an object of the offense, or in a case in which the
           stolen property received, transported, transferred, transmitted, or
24         possessed was undelivered United States mail, ‘victim’ means (I) any
25         victim as defined in Application Note 1; or (II) any person who was the
           intended recipient, or addressee, of the undelivered United States mail.
26

27 §2B1.1 n.4(C)(i).

28 GOVERNMENT’S SENTENCING MEMORANDUM - 7
     Case 2:19-cr-00215-TOR      ECF No. 526    filed 06/09/21   PageID.2325 Page 8 of 17




     The actual loss attributable to Defendant’s offense is $30,453.15. ECF No. 8. That
 1

 2 total is derived from conduct causing actual loss to at least 10 victims, including

 3
     Numerica Credit Union, Alphacard, Home Depot, Golden Hills Brewery, Leo
 4
     Gassling and Son, TRM Services, Jake’s Café, Pepmove, Royal Business Systems, 1
 5

 6 and the victim from Spokane County Case No. 18-1-04662-0. PSR ¶¶ 144, 146. The

 7
     addressees of the checks Defendant stole from the mail are additional victims. §2B1.1
 8
     n.4(C)(i).
 9

10         If the Court sustains the government’s objections, the adjusted offense level is
11
     26, after adding 12 levels based on loss amount, 2 levels based on number of victims,
12

13
     and 3 levels for a role adjustment. After a 3-level reduction for acceptance of

14 responsibility, the total offense level is 23.

15
                   B.    Criminal History Calculation
16

17         The PSR correctly calculated the defendant’s criminal history category as

18 category VI, based on a total of 25 points. PSR ¶ 149.

19
                   C.    Advisory Guideline Range
20

21         Based on a total offense level of 23, the advisory range in this case is 92-115

22 months.

23
                                IMPOSITION OF SENTENCE
24

25
           1
               Based on check nos. 4276, 1248, 52820, 1385, 1258, 9825, 6284, 40347,
26
     7807, 29609, 9401, and 25576.
27

28 GOVERNMENT’S SENTENCING MEMORANDUM - 8
     Case 2:19-cr-00215-TOR    ECF No. 526    filed 06/09/21   PageID.2326 Page 9 of 17




             I.   Imposition of a Sentence under 18 U.S.C. § 3553
 1

 2                A.    18 U.S.C. § 3553(a) factors
 3
                        1.    The nature and circumstances of the offense
 4
           The Court is well-informed as to the nature and circumstances of Defendant’s
 5

 6 present crimes, as Defendant is the last of the 10 defendants to be sentenced.

 7
     Defendant stole checks, altered checks, presented stolen and fraudulent checks for
 8
     payment, manufactured and provided to others counterfeit identifications, to include
 9

10 identification of another person, to pass and attempt to pass the fraudulent checks.

11
     The batch of checks stolen from the Landmark Turf and Native Seed mailbox, totaled
12

13
     approximately $458,498. Through the course of the conspiracy, fraudulent checks

14 were successfully passed by Defendant and co-conspirators for a total of $29,453.15,

15
     not including amounts based on checks not charged in the Indictment but charged in
16

17 state court cases and included as relevant conduct in Defendant’s PSR, and

18 codefendants’ PSRs. Defendant personally realized proceeds in the amount of

19
     $8,831.80, again not including proceeds gained from fraudulent check activity
20

21 charged in other court cases. The nature and circumstances of the defendant’s offense

22 support a significant prison sentence of the kind recommended by the government.

23
                        2.    The history and characteristics of the defendant
24

25         The defendant’s history and characteristics support an above-guideline

26 sentence. Defendant is no stranger to the criminal justice system. At the age of 20,

27

28 GOVERNMENT’S SENTENCING MEMORANDUM - 9
     Case 2:19-cr-00215-TOR     ECF No. 526    filed 06/09/21   PageID.2327 Page 10 of 17




     Defendant committed, in three separately filed cases, three counts of forgery and one
 1

 2 count of grand theft. PSR ¶¶ 66-71. He was convicted of the first forgery in

 3
     September 1993, the second forgery and grand theft in April 1994, and the third
 4
     forgery in May 1994. Id. At the age of 21, Defendant committed burglary, while
 5

 6 released on another felony case. PSR ¶ 73-75. After a 32-month prison sentence,

 7
     Defendant next evaded police, apparently while driving under the influence. PSR
 8
     ¶¶ 76-77. After several parole violations in that case, Defendant committed First
 9

10 Degree Burglary in 2002, now 28 years old. PSR ¶¶ 77-78. Defendant broke into the

11
     victim’s home, assaulted her in her bedroom, hog-tyed her with flex-ties, and held a
12

13
     knife to her throat. PSR ¶¶ 80-81. Shortly after he served the three-year sentence

14 imposed for that crime, Defendant again burglarized a dwelling, this time using a

15
     firearm to restrain his victims. PSR ¶¶ 85-97. Before being sentenced for the crime,
16

17 Defendant committed two more theft crimes. PSR ¶ 98, 108. Defendant was paroled

18 in January 2013. PSR ¶ 102. By July 2013 he had returned to crime and committed

19
     several instances of identity theft before the end of the year. PSR ¶¶ 112-117. After
20

21 another period of incarceration, Defendant was committed First Degree Trafficking in

22 Stolen Property, more identity theft, possession of a $30,000 stolen vehicle, more

23
     forgery, and residential burglary, all in 2018, partially overlapping the bank fraud
24

25 conspiracy of the present federal case. PSR ¶¶ 118-148. He was sentenced in relation

26 to several of those crimes in 2019 and entered a state drug court program in November

27

28 GOVERNMENT’S SENTENCING MEMORANDUM - 10
     Case 2:19-cr-00215-TOR     ECF No. 526   filed 06/09/21   PageID.2328 Page 11 of 17




     2019. PSR ¶ 156. Defendant absconded from Drug Court by January 2020. PSR
 1

 2 ¶ 153.

 3
            Defendant’s history and repetition of the kinds of crimes captured in the PSR
 4
     support a sentence of 120 months, plus the consecutive 24-month sentence required
 5

 6 for Count 41.

 7
                        3.     The need for the sentence imposed to reflect the seriousness
 8                             of the offense, to promote respect for the law, and to provide
 9                             just punishment.
10
            Although not a violent crime, fraud is not a victimless crime. A sentence of the
11

12 kind recommended by the government provides just punishment in this instance.

13                      4.     The need for the sentence imposed to afford adequate
14                             deterrence and to protect the public.
15
            As noted above, this is not Defendant’s first time being sentenced for fraud
16

17 crimes. Indeed, Defendant’s extensive criminal history—extending over thirty years

18 and broken only by periods of incarceration—demonstrates that Defendant has

19
     continually and willfully victimized members of the community, notwithstanding the
20

21 various lengths of jail and increasing prison sentences of his past. Neither the prison

22 sentences, nor the opportunities of probation or parole, were sufficient to deter

23
     Defendant from the present offenses. Nor did previous opportunities for substance
24

25 abuse treatment prevent Defendant from his life of crime. Defendant was most

26 recently given an opportunity to participate in the Spokane County Drug Court

27

28 GOVERNMENT’S SENTENCING MEMORANDUM - 11
     Case 2:19-cr-00215-TOR    ECF No. 526    filed 06/09/21   PageID.2329 Page 12 of 17




     program, which he entered in November 2019. PSR ¶ 156. Defendant absconded
 1

 2 within two months, despite his wife expecting a child, and despite knowing that a

 3
     federal investigation of Defendant’s crimes was pending. ECF Nos. 315 at 7, 476 at
 4
     6.
 5

 6          With the record before this Court, the Court has an opportunity to impose a
 7
     sentence that not only deters Defendant from returning to crime, but also other like-
 8
     minded individuals. A substantial prison sentence of the kind recommended by the
 9

10 government adequately serves the goals of deterrence and protection of the public.

11
                        5.     The kinds of sentences available
12

13
            The Court must sentence Defendant to prison and may also impose a fine and

14 include a term of supervised release. Probation is precluded by statute. PSR ¶ 227.

15
                        6.     The established sentencing range
16

17          The established sentencing range depends on the Court’s rulings regarding the

18 parties’ objections. The government submits that the correct advisory range is 92-115

19
     months, based on a total offense level of 23.
20

21                      7.     The need to avoid unwarranted sentence disparities

22          A sentence proposed by the government would avoid unwarranted sentence
23
     disparities.
24

25

26

27

28 GOVERNMENT’S SENTENCING MEMORANDUM - 12
     Case 2:19-cr-00215-TOR    ECF No. 526    filed 06/09/21   PageID.2330 Page 13 of 17




                        8.    The need to provide restitution to any victims of the offense
 1

 2         Defendant stipulated in his plea agreement to pay restitution in the amount of
 3
     $29,453.15. ECF No. 476 at 12. The amount payable to each victim is as follows:
 4
           $3,778.62 to AlphaCard
 5
           $2,850 to Bank of America
 6         $3,845.49 to Heritage Bank
           $1,053.18 to Home Depot
 7
           $4,550 to Key Bank
 8         $4,000 to Numerica
           $1,115.86 to Umpqua Bank
 9
           $8,260 to Washington Trust Bank
10

11
           The government requests that this restitution be joint and several with the

12 following co-defendants, as follows:

13
           Angus Johnston, in the full amounts set forth above.
14

15
           Tabitha Shineflew, in the amount of $2,000 to Numerica.

16         Jared Pilon, in the amount of $1,053.18 to Home Depot.
17
           Michael Slater, in the amount of $2,555 to Washington Trust Bank.
18

19         Anthony Wright, in the amounts of:

20               $384.90 to AlphaCard
21               $290.40 to Bank of America
                 $391.80 to Heritage Bank
22               $107.10 to Home Depot
23               $463.50 to Key Bank
                 $407.40 to Numerica
24               $113.70 to Umpqua Bank
25               $841.20 to Washington Trust Bank

26

27

28 GOVERNMENT’S SENTENCING MEMORANDUM - 13
     Case 2:19-cr-00215-TOR   ECF No. 526     filed 06/09/21   PageID.2331 Page 14 of 17




           Britney McDaniel, in the amounts of:
 1

 2               $641.50 to AlphaCard
                 $484 to Bank of America
 3
                 $653 to Heritage Bank
 4               $178.50 to Home Depot
                 $772.50 to Key Bank
 5
                 $679 to Numerica
 6               $189.50 to Umpqua Bank
                 $1,402 to Washington Trust Bank
 7

 8         Adrianna McCrea, in the amounts of:
 9
                 $2,850 to Bank of America
10               $4,550 to Key Bank
11
                 $2,850 to Washington Trust Bank

12         Jordan Yates, in the amounts of:
13
                 $641.50 to AlphaCard
14               $484 to Bank of America
15
                 $653 to Heritage Bank
                 $178.50 to Home Depot
16               $772.50 to Key Bank
17               $679 to Numerica
                 $189.50 to Umpqua Bank
18               $1,402 to Washington Trust Bank
19
           Tyler Bordelon, in the amounts of:
20

21               $256.60 to AlphaCard
                 $193.60 to Bank of America
22               $261.20 to Heritage Bank
23               $71.40 to Home Depot
                 $309 to Key Bank
24               $271.60 to Numerica
25               $75.80 to Umpqua Bank
                 $560.80 to Washington Trust Bank
26

27

28 GOVERNMENT’S SENTENCING MEMORANDUM - 14
     Case 2:19-cr-00215-TOR     ECF No. 526    filed 06/09/21   PageID.2332 Page 15 of 17




                  B.    Application of the Guidelines in Imposing a Sentence under 18
 1
                        U.S.C. § 3553(b)
 2

 3         The Guidelines, formerly mandatory, now serve as one factor among several
 4 that courts must consider in determining an appropriate sentence. Kimbrough v.

 5
     United States, 552 U.S. 85, 90 (2007). It remains, however, that “the Commission
 6

 7 fills an important institutional role: It has the capacity courts lack to base its

 8 determinations on empirical data and national experience, guided by a professional

 9
     staff with appropriate expertise.” Id. at 108-09 (internal quotation marks omitted).
10

11 Thus, “the Commission’s recommendation of a sentencing range will ‘reflect a rough

12
     approximation of sentences that might achieve § 3553(a)’s objectives.’” Id. (quoting
13
     Rita v. United States, 551 U.S. 338, 350 (2007)).
14

15         The Guidelines are the sole means available for assuring some measure of
16
     uniformity in sentencing, thereby fulfilling a key congressional goal in adopting the
17
     Sentencing Reform Act of 1984. Reference to the Guidelines, while carefully
18

19 considering the 3553(a) factors, is the only available means of preventing the

20
     disfavored result of basing sentences on the luck of the draw in judicial assignments.
21
     Therefore, “district courts must begin their analysis with the Guidelines and remain
22

23 cognizant of them throughout the sentencing process.” Gall, 552 U.S. at 50 n.6.

24
           The government is asking the Court in this case to follow the Guidelines as
25
     outlined in this Memorandum, then depart upward under the guidance of the
26

27

28 GOVERNMENT’S SENTENCING MEMORANDUM - 15
     Case 2:19-cr-00215-TOR    ECF No. 526    filed 06/09/21   PageID.2333 Page 16 of 17




     Guidelines, as outlined in the Government’s Motion for Upward Departure, filed
 1

 2 contemporaneously. A district court must consider the guidelines range, see

 3
     § 3553(a)(4), and is usually well-advised to follow the Sentencing Commission’s
 4
     advice in order to assure fair, proportionate, and uniform sentencing of criminal
 5

 6 offenders. There are no 3553(a) factors in this case which warrant imposition of a

 7
     sentence below the advisory range; to the contrary, the 3553(a) factors on balance
 8
     support the imposition of the recommended above-guidelines sentence. Accordingly,
 9

10 the government recommends a sentence of 120 months on Counts 1 and 38, followed

11
     by 24 months on Count 41.
12

13
                                        CONCLUSION

14         Application of 18 U.S.C. § 3553 supports a total sentence of 144 months in this
15
     case. The government submits that such a sentence is sufficient, but not greater than
16

17 necessary, to accomplish the goals of sentencing, and that a lesser sentence is not

18 supported by application of the 18 U.S.C. § 3553(a) factors.

19
           Dated: June 9, 2021.
20
                                                  Joseph H. Harrington
21
                                                  Acting United States Attorney
22

23
                                                  s/ Ann T. Wick
24                                                Ann T. Wick
                                                  Assistant United States Attorney
25

26

27

28 GOVERNMENT’S SENTENCING MEMORANDUM - 16
     Case 2:19-cr-00215-TOR     ECF No. 526   filed 06/09/21   PageID.2334 Page 17 of 17




                                 CERTIFICATE OF SERVICE
 1

 2
           I hereby certify that on June 9, 2021, I electronically filed the foregoing with
 3
     the Clerk of the Court using the CM/ECF system. Counsel of record will be sent a
 4
     copy of this filing by e-mail.
 5

 6

 7                                                 s/ Ann T. Wick
                                                   Ann T. Wick
 8
                                                   Assistant United States Attorney
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28 GOVERNMENT’S SENTENCING MEMORANDUM - 17
